Title: From James Madison to John Norris, 22 June 1803
From: Madison, James
To: Norris, John


Sir
Department of State Washington 22 June 1803
I have received your letter of the 13 Inst. enclosing a copy of Capt. Ingersoll’s assignment of the award to you and signifying that the original is in Spain. With every respect for the truth of this representation, I regret that the forms of disbursing the public monies do not admit of paying you the amount received by Mr. Young, without the exhibition of an original assignment from Capt. Ingersoll; and the business must therefore lie over until it can be returned from Spain or until Capt. Ingersoll furnishes you with another. If it will be any accommodation to you, Mr. Young may be directed to refund the money at Madrid on presenting to him the assignment and your power to receive it. The copy of the assignment is herein returned. I am, Sir, very respectfully Your most obed. servt.
James Madison
 

   
   RC (MHi); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM. Addressed to Norris in Salem. Enclosure not found.


